.   .   Case: 4:19-cv-00921-SNLJ Doc. #: 48 Filed: 10/14/20 Page: 1 of 3 PageID #: 213




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

        GAIL DRAHOS,                                      )
                                                          )
                             Plaintiff,                   )
                                                          )
        v.                                                )     Case No. 4:19cv921 SNLJ
                                                          )
        BUDGET RENT A CAR SYSTEM, INC,                    )
        et al.,                                           )
                                                          )
                             Defendants.                  )


                                    MEMORANDUM and ORDER

              Plaintiff brought this lawsuit against defendants seeking to recovery for injuries

        she allegedly sustained on defendants' property. She initially sued defendants Budget

        Rent-a-Car System, Inc. and Avis Rent A Car System, LLC in Missouri state court. The

        parties were engaged in discovery when plaintiff filed a motion to dismiss without

        prejudice [#45]. Plaintiff filed the motion to dismiss because she says the defendants'

        Rule 30(b)(6) witness testified that defendant Avis controlled the premises at the time of

        the incident but that neither defendant had any employees present on premises at the time

        of the incident. She seeks to dismiss the lawsuit because, she said, neither defendant is a

        proper party and they would not be prejudiced by dismissal.

               Plaintiffs motion is brought under Federal Rule of Civil Procedure 41(a)(2). That

        rule states that, under the present circumstances, "an action may be dismissed at the

        plaintiffs request only by court order, on terms that the court considers proper," and



                                                     ·1
 Case: 4:19-cv-00921-SNLJ Doc. #: 48 Filed: 10/14/20 Page: 2 of 3 PageID #: 214




"[u]nless the order states otherwise, a dismissal under this paragraph (2) is without

prejudice."

       Defendants oppose the dismissal without prejudice. They note that plaintiff filed a

new lawsuit against non-party Avis Budget Group, Inc. employees John Prachyl and

Herb Torres related to her injuries sustained on Avis's property. The lawsuit was filed in

Missouri state court on August 12, 2020, over 17 months after she filed the instant

lawsuit. 1 Just after filing her new lawsuit, plaintiff added as a defendant Avis Budget

Group, Inc.. Avis Budget Group is a holding company for the Avis and Budget

defendants here. Defendants contend plaintiff is going to great lengths to avoid federal

jurisdiction and the upcoming trial date in March 2021.

       Plaintiff did not file a reply in support of her motion to dismiss. If plaintiff truly

believed that the defendants in this case were not proper parties, she could dismiss them

with prejudice. Under Rule 41(a)(2), this Court may grant her dismissal without

prejudice, or it may require that dismissal be with prejudice. § 2367 Voluntary

Dismissal-Effect ofDismissal, 9 Fed. Prac. & Proc. Civ. § 2367 (4th ed.) ("If the

plaintiff either moves for dismissal without prejudice or fails to specify whether the

request is for dismissal with or without prejudice, the matter is left to the court's

discretion.").

       A decision whether to allow a party to voluntarily dismiss a case rests upon
       the sound discretion of the court. In exercising that discretion, a court
       should consider factors such as whether the party has presented a proper
       explanation for its desire to dismiss; whether a dismissal would result in a

1Avis Budget Group removed the second lawsuit to this Court on October 2, 2020, and it has
been assigned to the undersigned. See Drahos v. Prachyl, No. 20-cv-1424-SNLJ.

                                               2
. .   .   ~   .
              Case: 4:19-cv-00921-SNLJ Doc. #: 48 Filed: 10/14/20 Page: 3 of 3 PageID #: 215




                     waste of judicial time and effort; and whether a dismissal will prejudice the
                     defendants. Likewise, a party is not permitted to dismiss merely to escape
                     an adverse decision nor to seek a more favorable forum.

              Thatcher v. Hanover Ins. Group, Inc., 659 F.3d 1212, 1213-14 (8th Cir. 2011) (quoting

              Hamm v. Rhone-Poulenc Rorer Pharm., Inc., 187 F.3d 941, 950 (8th Cir.1999) (internal

              citations omitted)).

                     Looking to those factors, this Court will not grant the motion to dismiss without

              prejudice. Plaintiff does not adequately explain why defendant A vis, which owns and

              operates the premises on which plaintiff says she was injured, is improper. Defendants

              suggest plaintiff did not name the two A vis and Budget defendants in her new case

              because, with the current case pending, Missouri Supreme Court Rule 55.27(a)(9) would

              prohibit such a claim-but that she could add them if this case were dismissed. That

              would effectively re-start the litigation for defendants. Defendants maintain they will be

              prejudiced by plaintiffs re-starting the litigation with only six weeks of discovery

              remaining and the trial date fewer than six months away. This Court agrees. Plaintiff has

              established none of the factors allowing for dismissal without prejudice.

                     Accordingly,

                     IT IS HEREBY ORDERED that plaintiffs motion to dismiss [#45] is DENIED.


                     Dated thist:ffti<lay of October, 2020.

                                                                  ~.~/4·
                                                        STEifHEN N. LIMBAUGH,.
                                                        UNITED STATES DISTRICT JUDGE




                                                              3
